JOURNAL ENTRY AND OPINION *Page 3 
{¶ 1} Homer Padgett has filed a complaint for a writ of mandamus. Padgett seeks an order from this court which requires Judge Eileen A. Gallagher to render a ruling with regard to a motion for pre-conviction jail time credit that was filed in the underlying case of State v.Padgett, Cuyahoga County Court of Common Pleas Case No. CR-344458. Judge Gallagher has filed a motion for summary judgment, which we grant for the following reasons.
 {¶ 2} Initially, we find that Padgett's complaint for a writ of mandamus is defective, since it is improperly captioned. The complaint for a writ of mandamus must be brought in the name of the state on relation of the person applying. R.C. 2731.04; Maloney v. Court ofCommon Pleas of Allen Cty. (1962), 173 Ohio St. 226, 181 N.E.2d 270;Gannon v. Gallagher (1945), 145 Ohio St. 170, 60 N.E.2d 666.
 {¶ 3} In addition, Padgett's request for a writ of mandamus is moot. Attached to the motion for summary judgment is a copy of a judgment entry, as journalized on August 6, 2007, which demonstrates that Padgett has been granted pre-conviction jail time credit in the amount of one hundred and ninety-six days. Thus, Padgett's request for a writ of mandamus is moot. State ex rel. Jerninghan v. Cuyahoga Cty. Court ofCommon Pleas (1996), 74 Ohio St.3d 278, 658 N.E.2d 723; State ex rel.Snider v. Stapleton (1992), 65 Ohio St.3d 40, 600 N.E.2d 240; State exrel. Richard v. Wells (1992), 64 Ohio St.3d 76, 591 N.E.2d 1240;State ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5, 450 N.E.2d 1163. *Page 4 
 {¶ 4} Accordingly, we grant Judge Gallagher's motion for summary judgment. Costs to Judge Gallagher. It is further ordered that the Clerk of the Eighth District Court of Appeals, as required by Civ. R. 58(B), serve notice of this judgment and date of entry upon all parties.
Complaint denied.
  SEAN C. GALLAGHER, P.J., and ANTHONY O. CALABRESE, JR., J., CONCUR. *Page 1